 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 2943 
 
AN ACT 
To extend the program of block grants to States for temporary assistance for needy families and related programs through December 31, 2011. 
 
 
1.Short titleThis Act may be cited as the Short-Term TANF Extension Act.  
2.Extension of the temporary assistance for needy families program and related programs through December 31, 2011 
(a)In generalActivities authorized by part A of title IV and section 1108(b) of the Social Security Act (other than under subsections (a)(3) and (b) of section 403 of such Act) shall continue through December 31, 2011, in the manner authorized for fiscal year 2011, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. Grants and payments may be made pursuant to this authority on a quarterly basis through the first quarter of fiscal year 2012 at the level provided for such activities for the corresponding quarter of fiscal year 2011.  
(b)Maintenance of effortSection 409(a)(7) of the Social Security Act (42 U.S.C. 609(a)(7)) is amended— 
(1)in subparagraph (A), by striking or 2012 and inserting 2012, or 2013; and  
(2)in subparagraph (B)(ii), by striking 2011 and inserting 2012.  
3.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
